
	

114 HR 525 IH: Industrial Hemp Farming Act of 2015
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 525
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Massie (for himself, Mr. Polis, Mr. Hanna, Mr. Blumenauer, Mr. Schrader, Mr. Rohrabacher, Ms. Bonamici, Mr. Amash, Mr. Cohen, Mr. DeFazio, Ms. DeGette, Ms. DelBene, Mr. Ellison, Mr. Farr, Ms. Gabbard, Ms. Norton, Mr. Honda, Mr. Clay, Ms. Lee, Mr. McClintock, Ms. McCollum, Mr. O’Rourke, Mr. Peterson, Ms. Pingree, Mr. Pocan, Mr. Cartwright, Ms. Schakowsky, Mr. Ryan of Ohio, Mr. Yarmuth, Ms. DeLauro, Mr. Welch, Mr. Buck, Mr. Labrador, Mr. Cramer, Mr. Grijalva, Mr. Barr, Mr. Zinke, Mr. Young of Alaska, Mr. Walz, Mr. Young of Indiana, Mr. Stivers, Mr. Nadler, Mr. McDermott, Ms. Lofgren, Mr. Perry, Mr. Yoho, Mr. Mulvaney, and Mr. Jones) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to exclude industrial hemp from the definition of marihuana,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Industrial Hemp Farming Act of 2015. 2.Exclusion of industrial hemp from definition of marihuanaSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended—
 (1)in paragraph (16)— (A)by striking (16) The and inserting (16)(A) The; and
 (B)by adding at the end the following:  (B)The term marihuana does not include industrial hemp.; and
 (2)by adding at the end the following:  (57)The term industrial hemp means the plant Cannabis sativa L. and any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis..
 3.Industrial hemp determinationSection 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end the following:
			
 (i)Industrial hemp determinationIf a person grows or processes Cannabis sativa L. for purposes of making industrial hemp in accordance with State law, the Cannabis sativa L. shall be deemed to meet the concentration limitation under section 102(57)..
		
